Motion Denied, Appeal Dismissed, and Memorandum Opinion filed June 30,
2015.




                                        In The

                       Fourteenth Court of Appeals

                                NO. 14-15-00137-CV

           ISAURA MORALES AND FRANCISCO TORO, Appellants
                                          V.

   KARLA VACA AS ATTORNEY-IN-FACT FOR ALBERTO L. VACA,
                        Appellee

                  On Appeal from the County Court at Law No 3
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-CCV-052415

                   MEMORANDUM                     OPINION


         This is an appeal from a judgment signed November 5, 2014. The clerk’s
record was filed February 27, 2015. No reporter’s record was taken. No brief was
filed.

         On April 21, 2015, this court issued an order stating that unless appellants
submitted a brief on or before May 21, 2015, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no response.         Accordingly, the appeal is ordered
DISMISSED. Appellee’s motion to dismiss is DENIED AS MOOT.



                           PER CURIAM



Panel consists of Justices Boyce, McCally, and Donovan.




                                        2